                                 UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                      219 SOUTH DEARBORN STREET
                                        CHICAGO, ILLINOIS 60604
THOMAS G. BRUTON
      CLERK                                                                                       312-435-6860



                                               August 11, 2021

  Brian E. Martin
  Stamos & Trucco LLP
  One East Wacker Drive
  Third Floor
  Chicago, IL 60601
  bmartin@stamostrucco.com

  Robert B. Kaplan
  Jeffer Mangels Butler & Mitchell LLP
  Two Embarcadero Center
  5th Floor
  San Francisco, CA 94111
  rbk@jmbm.com

  Sangmee Konicek
  K&L Gates LLP
  70 West Madison
  Suite 3300
  Chicago, IL 60602
  sangmee.konicek@klgates.com

         In re: Wells Fargo Bank, N.A. v. Alum Landlord (De) QRS16-105, Inc., etc., et al.
                Case No. 11 CV 6133
  Dear Counsel,

  I have been contacted by Judge Sharon Johnson Coleman, who presided over the above-mentioned case.

  Judge Coleman informed me that it has been brought to her attention that while she presided over the
  case, she owned stock in Wells Fargo. Her ownership of stock neither affected nor impacted her decisions
  in this case. However, her stock ownership would have required recusal under the Code of Conduct for
  United States Judges, and thus, Judge Coleman directed that I notify the parties of the conflict.

  Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee, provides the
  following guidance for addressing disqualification that is not discovered until after a judge has
  participated in a case:

                  [A]judge should disclose to the parties the facts bearing on disqualification
                  as soon as those facts are learned, even though that may occur after entry
                  of the decision. The parties may then determine what relief they may seek,
                  and a court (without the disqualified judge) will decide the legal
                  consequence, if any, arising from the participation of the disqualified
                  judge in the entered decision.
         Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals oral
argument, the Committee explained “[s]imilar considerations would apply when a judgment was entered
in a district court by a judge and it is later learned that the judge was disqualified.”

         With Advisory Opinion 71 in mind, you are invited to respond to Judge Coleman’s disclosure of
a conflict in this case. Should you wish to respond, please submit your response on or before August 31,
2021. Any response will be considered by another judge of this court without the participation of Judge
Coleman.


                                                        Sincerely,



                                                        Clerk of Court
